PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 99-7511
TONY JONES,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                            (CA-93-69-3)

                      Argued: September 26, 2000

                      Decided: January 23, 2001

        Before WILKINS and LUTTIG, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by published per curiam opinion.


                             COUNSEL

ARGUED: Neal Lawrence Walters, UNIVERSITY OF VIRGINIA
SCHOOL OF LAW APPELLATE LITIGATION CLINIC, Char-
lottesville, Virginia, for Appellant. Fenita Morris Shepard, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee. ON
BRIEF: Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
2                      UNITED STATES v. JONES
                             OPINION

PER CURIAM:

   Tony Jones appeals an order of the district court amending his
criminal judgment to alter the method of payment of the fine origi-
nally imposed four years earlier. Because we conclude that the district
court was without authority to effect this change, we vacate the
amended order and remand with instructions to reinstate the original
criminal judgment.

                                  I.

   Jones pled guilty to various criminal offenses. As part of his sen-
tence imposed in March 1995, the district court ordered him to pay
a fine of $10,000. The district court ordered the Bureau of Prisons to
establish a payment schedule pursuant to the Inmate Financial
Responsibility Program and directed that upon Jones’ release from
custody the probation office would establish, and could modify, a
payment schedule.

   This court subsequently held that a district court may not delegate
its authority to schedule payment of a fine to either the Bureau of
Prisons or the probation office. See United States v. Miller, 77 F.3d
71, 77-78 (4th Cir. 1996). The warden of the correctional institution
in which Jones is incarcerated sent a letter to the district court con-
cerning this change in the law. In response, the district court "on its
own motion" entered an order on October 13, 1999 amending Jones’
criminal judgment order to provide that the $10,000 fine "shall be due
and payable immediately." J.A. 59 (emphasis omitted). The court did
not identify any authority for its action.

                                  II.

   The Government concedes, and we agree, that the district court
lacked authority to amend Jones’ judgment. Although there are cir-
cumstances under which a district court may modify or correct a
criminal judgment order, none of them authorized the district court to
take this action based solely on a subsequent change in case law. See
                         UNITED STATES v. JONES                           3
United States v. Hatten, 167 F.3d 884, 886-87 (5th Cir. 1999); United
States v. Lussier, 104 F.3d 32, 34-37 (2d Cir. 1997).

   Despite acknowledging that the district court was without authority
to amend Jones’ judgment to make the full fine payable and due
immediately, the Government nonetheless asserts that we should
affirm the district court because Jones cannot show that he was
harmed by the amendment. See Fed. R. Crim. P. 52(a). It argues that
there is no appreciable difference between the original sentence and
the amended sentence because, as a practical matter, judgment orders
requiring immediate, full payment of fines are not literally enforced.
See McGhee v. Clark, 166 F.3d 884, 886 (7th Cir. 1999) (noting that
directives to pay full fine immediately are generally interpreted to
require merely "payment to the extent that the defendant can make it
in good faith, beginning immediately" (internal quotation marks omit-
ted)). We need not address whether the amendment affected Jones’
substantial rights, however, because harmless error analysis is not
appropriate when the district court lacked authority for its action. See
Gomez v. United States, 490 U.S. 858, 876 (1989).

                                    III.

   In sum, we conclude that the district court lacked authority to
amend Jones’ criminal judgment to require immediate, full payment
of the fine originally imposed four years earlier, even though the court
was attempting to bring Jones’ sentence into compliance with subse-
quent case law.1 We therefore vacate the order of the district court
amending Jones’ sentence and remand with instructions to reinstate
the original sentence.2

                                           VACATED AND REMANDED
  1
    In light of this disposition, we do not address Jones’ argument that the
district court should have held a hearing and made certain factual find-
ings before imposing the amended sentence.
  2
    The Government urges us to address the validity of the original judg-
ment order in light of the subsequent decision in Miller. We decline to
do so as any discussion of that issue here would be advisory.